Title: To George Washington from Edmund Randolph, 20 June 1794
From: Randolph, Edmund
To: Washington, George


                  
                     Sir
                     Philadelphia June 20. 1794.
                  
                  I do myself the honor of inclosing to you a copy of the rule (no. 1.), prescribed to hostile vessels, sailing from our ports, and of my letter (no. 2) to the different foreign ministers. Mr Hammond was of course addressed; and he returned an answer (no. 3). I immediately replied as in no. 4; and this morning he wrote to me again, as in no. 5. From the whole texture of his correspondence, he seems to be exceedingly petulant; exposes many weak sides; does his cause an injury; thinks that it is something to say the last word, howsoever unimportant it may be; and endeavours to keep up a fog, until he sees the course, which his court may take.
                  At the same time I have the honor of forwarding the answers (no. 6 & 7), given to the letters, soliciting the application of certain private contributions from Boston and Norfolk; and to be, sir with the highest respect and sincere attachment yr mo. ob. serv.
                  
                     Edm: Randolph
                  
               